DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonehara et al. US 2016/0079257 A1.
Regarding claims 1, 2 and 6, Sonehara discloses:
A 3D vertical memory array structure (i.e. Figs. 3-5 and 13-15), comprising:
an array stack having alternating metal layers (41) and insulator layers (42), and wherein the array stack includes a hole (op1) that exposes internal surfaces of the metal layers and internal surfaces of the insulator layers;
metal-oxidation on the internal surfaces of the metal layers that forms selector devices (444) on the internal surfaces of the metal layers;
one of resistive material or phase-change material (443) within the hole and coupled to the selector devices, and wherein the hole is reduced to a smaller hole; and
conductor material (441) in the smaller hole and coupled to the resistive material or the phase- change material.
(claim 2) para 0091, Ti.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara, as applied to claim 1 above, in view of Nakao et al. US 2017/0092505 A1.
Regarding claims 3 and 4, Sonehara does not disclose:
(claim 3) wherein the resistive material comprises one of HfOx, LiSiOx, ZrSiOx, WOx, TaOx, NbOx, TiOx, AlOx, NiOx, ZrOx, CuOx, CrOx, MnOx, MoOx, and SiOx material; and  (claim 4) wherein the resistive material comprises multiple layers wherein a first layer is formed from HfOx and a second layer is formed from AlOx or PtOx.
Nakao discloses a publication from a similar field of endeavor in which:

(claim 3) wherein the resistive material comprises one of HfOx, LiSiOx, ZrSiOx, WOx, TaOx, NbOx, TiOx, AlOx, NiOx, ZrOx, CuOx, CrOx, MnOx, MoOx, and SiOx material; and  (claim 4) wherein the resistive material comprises multiple layers wherein a first layer is formed from HfOx and a second layer is formed from AlOx or PtOx (Fig. 3; 32, para 0099).
It would have been obvious to one skilled in the art to employ the material stack taught by Nakao for the resistive material of Sonehara since both disclosures discloses overlapping materials and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonehara, as applied to claim 1 above, in view of Im et al. US 2010/0055829 A1.
Regarding claim 5, Sonehara does not disclose:
wherein the phase-change material comprises a first layer of the phase-change material and a second layer of heater material.
Im discloses a publication from a similar field of endeavor in which:

It woud have been obvious to one skilled in the art to employ the phase change layer structure of Im as that of the memory region in order to the operation to occur where the phase change material performs a reversible phase transition and the heater is configured to apply heat to cause the phase change layer perform a phase transition from a crystalline state to an amorphous state or vice versa (see Im; para 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ERROL V FERNANDES/Primary Examiner, AU 2894